Oetwict Ceult

The UAnited sates
fe SSoul

fel the. Westery distticy eF Tae
+6OU7A
eSen _L- Geller HH
(feu arene} CG Res, 5 tee we) )
Pleinti FF

4

$-0983-cV-W-0GK-P

  
   

 

Coke WC.

V,

PleFeadents °F Sued 1
poet Ecueck ene)
Lwdtyiduel cafecite
XK officiel Cefecita—
BeTh

Chris Saraimel S
(Be! were)
tem beron rield
Tm Boe$
Pim__hel aod
| ic he Py

: LwdePen dence P.D:-
r {eFen con HS),

_ComPlont wndel tne. cul Rignts Act
EF HA WS. ¢- $1993,

t ‘ae”
at conEeme ment of CLaj, at “2

FT, Ploce. et lese

Depart meat oF nentel| heel
Dividica of he hoyiefal hee / th ——
metre Poli pon St. Leuts PayEbjettie cm@m
s35/ Pelme Bou seveld

7 gh. pei Ss Wo. GBH 2- 23NVE

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 1 of 11
DO, fertic£ te ths Civil cetjerts
lee se alle roe f fom mM bimeak Arce 2. grote

anethel  pemel(D) wee heve bed wile jnarcelerted,

A, PLe mth Er : Wieser Gelfet’ _Reg {gt fv© YeotE7 A
Addpess, 223%, Memerias Orve
Ttrdependente, mo. 47050

B. Deteaden +, CaS Suemimel $

29 enfleged $efgcant

. i
on Tom Bulcatield
DéiemPlesedeSe OFFICES

4
Deflendonky Tim howfhatean
25 enflegtd eS, OFFIC CL

@
Defendent , Tim Nees
rf

i ed 26, OFLICe

a
Defer dew al 2 Tim he bsp Proen.
ES cw Plegeed , erficer

DeLlen dep -. BMdefen dence Pelitce Peframeat
PS Oe mPlaeed ~¢ 4. agence

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 2 of 11
?

TL. fe ge f Cle wt 5 jNvelyve meddiee/ Flew t-men Fie
ges LEO

IV. fe wer feqvest oa vul yy” tje st
wes Me

Vv. . De c= reg west Won ea tamoages
yes we

<3.
* State The ameun Ft Cho ned g 1, tee, GEE:

| (ect ue? pen iiivep

VWI, Ae the _whengS alleged in bowl Carphesn™

 

 

fo dining Fe sccwe
BES Le, &

€
VIE. Grhevense frecedvies ,

A. De te. weet pa stitetjcn hove. at acon nrg the + We

oft GseVerle plecedtwlC_«

wee xX we &

13. Hove gue. Clem s it this Gre been _presentid
Pa fevgh on ed neb tla tive of gfiCVeunct &

5

Preced/epithin The institeyicns

wes NX Le

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 3 of 11
VIL. Grevenle forced wfes,

CQ. PE a Gfievence westiled, Stete tue cJeve

igce f Lleim f wee fie [Ve Sea %ecl 4g fier the fhe es were fe
PROS ented, d-  fuef feselt of thet Pleteduse-

Ottech om Coffe oF The Levet reself#)

e 2s wede o Ve port +e Tate ne? eFiefe
weit gs how =F @bte acd a ee
Tre. ef FjC 9 involved, Tare wes ot WY /2e/g,
eee S$AGM vnewrle of eaig
Finel ve self,

D, ZF tees he vet wet Tiled « 6Glitvente . S$4ete tne SeokenS,
e W fF
an

A. h. 2. inven oe de oink othe Co $f 5 ~" Ste Fé of Feder /

oul FZ dlee tn 6 with tee Smee fect $ (Myolvem
W ths cose f

EX we

 

B, Weve yee fegrn otuel ¢.se5 in $ret ey feclofes
CovttS fe le Ting te fue vend ticw se F er

 

tee ft met F ty, ‘/¢ i fel Eels zed ?

wt 5, Mo

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 4 of 11
oe

VIL, PrevicuS ivi) ecticn 5,

+7

CBE ees on Sel 13 ‘es, te CrtheS _o® Th e_
_eheve avesiions, Provide the felew ins iV Fe emerson

Bef eth CosPi,

QD) stele» Mescen Gesfttr VV l. Fs Gevefy ment, Cr wl
(Pt 2 intiF£) vy. (Dekencden ~)

(2)__pere Fited, 5/20/2019

QO) cult where. Lileds wesilen Wstrct convt oF Miskuty

(4) soso. Mumbel ececitericas 19-9318 2-CV-MUy-?
G) Desic Clo,m ne de, Ted. Gyesticn / SGC ae ta2,-

Stotusyz— Action §

© Pate af dis paid. 6/le IF

(7) Dig Po sitienr, fc se lve d
(Pen diag ) lon of fa-}) Crese ved )

&) LF _(e5ojued  srete wheter rer, De Feach eat
' a (Peesnt FED ey (de Faden t}

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 5 of 11
#

TK Stete ment ¢F Clein

 

 

 

 

 

A. Steve hefe «3 AtteTlo- +5 megsibve the.
Lect S$ oF ees le Petec/ be 4u Cock
Momecd  _ de frudanzt 3S inve/vedl, Brecle$o

the. twemet ob ether fefseagy svvolvued , dews
—Plece’. : Cok) aDuvic
wotetted, Oe wet Give bege! alcumen +S er

 

_ ote. Cases ef  Sietures, wey wey de
They m Ptem 73"! below. LE vee aflege relied
Claims, Womsef d sep Fe ph coch Cloym ja

& seParvete  fakhete (ets afefh jin $2. ee SUES
Safe _@§ care e!, weed pe Sfete the Fact f.
Altech extle Sheets, if peceK wen wileletet
Sefepate Clesms$ Sueeld be fesiced

ay

Sefer gt La vil ec tiCr,

iQ  &

@ (1) ok OW 3ES 2olF r ae} $eX nelly” ao $benl ted

by Sgt. Summer $, Beet, Yeren Frele,

be heat,
hahha hon , wh 14, JT wee £ Cutte/ b& held deun

on Ma fot $ Thoake , Th#S wey
ile oF YE Hwy

Ths $
Bgten gel f

en the

In Ffone @¢F « cer declel lf

helen cd jn Tren 6Ff mg Jwe Q)

KSta Lb. welfe ¢ Ryan C- hee,

PF wes Then fe ken peo Tar Brdsefeu Ceufe.
pelile Stetjen begoted at BAZ memel/o (
Drive TadePendentr mo. £46 FS

where Dp wed Be. fon & StHALeg c+ a
Serr pollo a $Saylted Ge att hime ¥

bay Shoft (SS J CeoFF FF 2 wees Treg Lex re Be
mer FM ce Pp Pears ¢f Shee's,

while feStlasered/

fon ¥lace d FO weyt
PE.
Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 6 of 11
,

IX. Statement of Cla ,

A. Low tranwe d

a until Do weg Moved to emote cel] whele

Dower GF fe EK to Shea cd be. feo #

ethel ‘S Alee d, DS wes felecsed with own
OR. feud on Yufaeti wh)'ca Trey
fefesSed to bet me feed,

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 7 of 11
® 0) This we $

in Vile then or
being

| - the &
THe GSA re be

SCL wvfe_ 3
“1
ot eff times, And

mg Pel Sen's

oe Sefelted shety $5
ur * : ‘
a Mold WICK, L179 Weg. 136 Clegg)
te a thet the. Fundamenrte | R:ga~ /
i¥ |
ce ee a § Gotantees 43° 7% 7
: - CAS PF ution 2 clese wet Ox te "
2 | !
_. ce ts Vege ges “£$ Sock, -
Ader Stete Lew fp. Pe rs,
sibefer™ peo
The Cour Relel cu = eel Ge eis

Te Greun df g thay

it
) POREE Ve Efe ete 1 a legitpyere

by Seale ty the #

Be jMmefey

be ee
UN aclePpea sie
; Taen over tule dS ja °
Ome Yen Ce Vv :
, FCS 5 FY 5
a §

CMM ine) 2! , “as
hoy “NG mn Ve TH COUSOA Sno} gaye
wen Ade Fs oer The S = a a
= eet.
However THs tems + eles
‘the. os MC fon $n Sic / é2twee
C €F LZ, cess ReLleey wo $06 10/5] °
‘Mes this | + Biecting me te - .

Khese/ ‘ ge
; Fun .$4 ™ ea 5105+ The git

a tne, Ata pregrg

he Ligtloe of
& Felice. Ba

WM hemene We ot Me gp

telito— . 5 def me

of

A2 46] ry, net /g- Secplen 2. fe, i Lg “u- 9.0. §
$ecdien 3. Ot Eat

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 8 of 11
fiwe de, f

6F Petpag y} 1 48 Rf vie
wet SE lequa ste A
Meate/ +ofmeng- 4

Klob6 4) }
MeGeestlag phy Penn AC wlll fe for 4
'
ec; Sen ce z we Lou he Fe

. _ fon wot osy
a S2ele

oe Veqce ste of mene
e

1
Am ? a ve TA se ) ee

5
2 ee
ra

bering

& Poeun -/ pee Z

 

 

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 9 of 11
VI, Leun Se i,

C, have gon PLE ViCUuS/6— ho cl

t
we Hew pte cys) act lean

. : es ew xi
aA Pb, $ Couoyv rt!

 

 

Oi OO
e c $7 *
Ze por fl on Sine 15 pes Stete. a ad.
fe s es é ~
ee An

7, = declere lunde/ 7? FF Ff ef g- ~
ne / |) Fe
; er e Ve f the

‘$ thee. 3» Soles,

oe)

 

Ex =
xeC ited (Signed) phis_ 167 Gee 6B L_MM. 261g

Signetese. of flelu a

Case 4:19-cv-00983-DGK Document 1 Filed 12/05/19 Page 10 of 11
 

 

Wesen Golltre —

METROPOLITAN ST LOUIS PSYCHIATRIC CENTER

5351 DELMAR BOULEVARD

ST LOUIS MO 63112
MG 650-2969 (3-86)

CS

im

oa &

bind =

>

Li} one

€> i

{tr} “9

mw

on

=

-ERK, U.S, DISTRICT COURT

TERN DISTRICT OF MO

pes
| KANSAS CITY, MO

LEG At -rell

        

Beech $ 000.659
SLICK Gert! Bi ane
MO ake *

eFFiCe of The Clerk OK oe
ja le Whit Peer Cov fteh, JC . a,

WoC FE. Wath Street ™

 

Kense$ cite. me. 69106

Soo Rp ESS ES lapgflendpieri haeyefpa pul lpppiedal ely

“st ~~ * —

a gros x 5 Sem

Case 4:19-cv-00983-DGK Document1 Filed 12/05/19 Page 11of11 .
